In a matrimonial action, the defendant wife appeals from so much of an order of the Supreme Court, Nassau County (Morrison, J.), dated January 27,1983, as granted the plaintiff husband partial summary judgment to the extent of granting him a “conversion” divorce, and the plaintiff husband cross-appeals from stated portions of the same order, including the deference of entry of summary judgment on the “conversion” divorce until the completion of the trial on the remaining issues, including the defendant’s counterclaim for a divorce on the ground of adultery. Order affirmed, without costs or disbursements. Although the plaintiff husband has been granted partial summary judgment to the extent of awarding him a “conversion” divorce, the defendant wife cannot be deprived of the right to have a trial on her claim for a divorce. Therefore, Special Term’s deferral of the entry of the divorce judgment in favor of the plaintiff pending determination of the issues as to the defendant’s counterclaim for divorce and equitable distribution was not error. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.